                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

CARBONITE FILTER                          :
CORPORATION,
                                          :
            Plaintiff                         CIVIL ACTION NO. 3:18-1238
                                          :
            v
                                          :       (JUDGE MANNION)
C. OVERAA & CO.,
                                          :
            Defendant


                                MEMORANDUM

      Presently before the court is a motion for reconsideration filed by the
plaintiff Carbonite Filter Corporation (“Carbonite”) seeking the court to set
aside its November 17, 2018 Memorandum and Order, (Docs. 27 & 28),
granting defendant C. Overaa & Co. (“Overaa”) Overaa’s motion to dismiss,
(Doc. 12), Carbonite’s complaint, (Doc. 1), for lack of personal jurisdiction
pursuant to Fed.R.Civ.Pro. 12(b)(2). The court granted Overaa’s motion since
it found that it did not have general or specific personal jurisdiction over
Overaa and, it dismissed Carbonite’s complaint against Overaa. Based on the
following, the court will DENY Carbonite’s motion for reconsideration to the
extent it seeks the court to vacate its finding that it lacked personal jurisdiction
over this case. The court will GRANT Carbonite’s motion for reconsideration
to the extent it seeks the court to transfer this case to District Court for the
Northern District of California instead of dismissing it.1

      1
      Since the court stated the procedural and factual background of this
case in its November 17, 2018 Memorandum, it will not be repeated herein.
I.    STANDARD OF REVIEW
      The purpose of a motion for reconsideration is to correct manifest errors
of law or fact or to present newly discovered evidence.” Harsco Corp. v.
Zlotnicki, 779 F.2d 906, 909 (3d Cir. 1985). The applicant for reconsideration
must show “at least one of the following grounds: (1) an intervening change
in controlling law; (2) the availability of new evidence; or (3) the need to
correct a clear error of law or fact or to prevent manifest injustice.” Schumann
v. Astrazeneca Pharm., L.P., 769 F.3d 837, 848 (3d Cir. 2014) (quoting Max’s
Seafood Café ex rel. Lou-Ann, Inc. v. Quinteros, 176 F.3d 669, 677 (3d Cir.
1999)). However, “[b]ecause federal courts have a strong interest in the
finality of judgments, motions for reconsideration should be granted
sparingly.” Continental Casualty Co. v. Diversified Indus. Inc., 884 F. Supp.
937, 943 (E.D. Pa. 1995).
      Reconsideration is generally appropriate in instances where the court
has “misunderstood a party, or has made a decision outside the adversarial
issues presented to the [c]ourt by the parties, or has made an error not of
reasoning, but of apprehension.” York Int’l Corp. v. Liberty Mut. Ins. Co., 140
F. Supp. 3d 357, 360–61 (3d Cir. 2015) (quoting Rohrbach v. AT & T Nassau
Metals Corp., 902 F. Supp. 523, 527 (M.D. Pa. 1995)). It may not be used as
a means to reargue unsuccessful theories that were presented to the court in
the context of the matter previously decided “or as an attempt to relitigate a
point of disagreement between the [c]ourt and the litigant.” Id. at 361 (quoting
Ogden v. Keystone Residence, 226 F. Supp. 2d 588, 606 (M.D. Pa. 2002)).

                                       2
The “motion will not be granted merely because a party is dissatisfied with the
court’s ruling, nor will a court consider repetitive arguments that were
previously asserted and considered.” Frazier v. SCI Med. Dispensary Doctor
+ 2 Staff Members, No. 1:07-194, 2009 WL 136724, at *2 (M.D. Pa. Jan. 16,
2009) (collecting cases). Therefore, motions for reconsideration “are not
appropriate if the movant only intends that the court hear new arguments or
supporting facts. Ramos-Becerra v. Hatfield, 2017 WL 344996, *1 (M.D.Pa.
Jan. 24, 2017) (citations omitted). Further, “[t]he reconsideration of a
judgment is an extraordinary remedy, and such motions should be granted
sparingly.” Id. (citation omitted).


II.   DISCUSSION
      At the outset, the court again notes that Carbonite does not dispute that
the court cannot exercise general jurisdiction over Overaa in Pennsylvania.
Thus, Carbonite’s motion only relates to whether the court erred in its
determination that it cannot exercise specific jurisdiction over Overaa.2 To
summarize, the court found that the “relatedness” requirement was not met.
      Carbonite argues that the court erred when it struck its October 24,
2018 Supplemental Affidavit of Brian Monaghan and Overaa’s answers to
Carbonite’s requests for admissions from the record as a sur-reply brief


      2
        The court does not fully repeat its discussion regarding its finding in its
November 17, 2018 Memorandum that the court does not have specific
jurisdiction over Overaa in Pennsylvania.

                                        3
without obtaining leave of court, (Doc. 24), and that it erred when it did not
consider Overaa’s purchase of coal from Unifilt in March 2016. Carbonite
essentially argues that Overaa’s purchase of coal from Unifilt in March 2016
was sufficient for the court to find that it had specific jurisdiction over Overaa
in Pennsylvania.
      Specifically, Monaghan averred that on March 11, 2016 Overaa
purchased 52 tons of anthracite coal for the Sacramento water treatment
project from Unifilt, a Wilkes-Barre, Pennsylvania company, for $35,850.00.
He also avers that Overaa did business with Carbon Sales, a Pennsylvania
company, on March 5, 2016, and purchased goods or services relating to the
Sacramento project. Carbonite also states that Overaa’s admission number
3 showed that Overaa purchased coal for the Sacramento project from Unifilt.
      Initially, the court concurs with Overaa that its purchase of coal from
Unifilt in March 2016 was not new evidence previously unavailable to
Carbonite. Overaa states that Carbonite “was aware of the Unifilt Purchase
at the time it filed its [brief in opposition to Overaa’s motion to dismiss] [Doc.
19]” on September 24, 2018, and that Carbonite “had in its possession
Overaa’s Answers to [Carbonite’s] discovery requests, which had been served
on September 18, 2018 and which contained information regarding the Unifilt
Purchase.” In fact, Carbonite attached Overaa’s responses to its
interrogatories as Exhibit 8 to its brief in opposition. (Doc. 19-8). In its
responses, Overaa attached Exhibit A, “a spreadsheet that identifies the
suppliers for all of Overaa’s purchases from January 1, 2010 through

                                        4
August 15, 2018 from each and every person, association, company,
corporation, business, agent, entity or firm that is located in the
Commonwealth of Pennsylvania.” Overaa’s Exhibit A specifically listed the
transaction with Unifilt. The response clearly indicated as follows: “Unifilt
Corporation 35,850.00 Anthracite Filter--3275 (Sacto WWTPs).” (Doc. 19-8
at 10).
      Moreover, as Overaa explains,

      the Unifilt Purchase cannot possibly serve as a basis for
      [Carbonite’s] claims against Overaa. Rather, it was the
      nonpayment of [Carbonite’s] invoices that serve as the basis of its
      claims. According to [Carbonite’s] Complaint (Exhibits 2, 3 and 4),
      [Carbonite] billed Carbonfilt for its coal purchases in July and
      August 2015. The Unifilt Purchase did not occur until March 2016,
      long after [Carbonite’s] cause of action accrued.
      There is no doubt that Carbonite’s claims regarding the nonpayment of
its invoices could not have arisen out of the Unifilt purchase which occurred
seven months later and was between Overaa and a different company. As the
court previously stated, “[s]pecific jurisdiction is present only if the plaintiff’s
cause of action arises out of a defendant’s forum-related activities, such that
the defendant ‘should reasonably anticipate being haled into court’ in that
forum.” Gorton v. Air & Liquid Systems Corporation, 303 F.Supp.3d 278, 292
(M.D.Pa. 2018) (citations omitted). The court found that Carbonite’s claims
raised in this case do not arise out of or relate to any of Overaa’s activities in
Pennsylvania, and that it was not reasonably foreseeable that Overaa would
have to litigate the instant claims regarding the nonpayment for Carbonite’s


                                         5
coal in Pennsylvania. Nor could Overaa “reasonably anticipate being haled
into [this] court” by Carbonite based on Overaa’s subsequent dealings with
Unifilt, an unrelated company. Thus, assuming arguendo that Carbonite is
correct and the Unifilt purchase was new evidence that the court should have
considered, there is no error in the court’s previous decision since the
consideration of the March 2016 Unifilt purchase would not have changed the
court’s finding regarding the lack of specific jurisdiction over Overaa with
respect to Carbonite’s claim against it.
      Additionally, Carbonite argues that the court erred since it should have
considered the October 2018 Affidavit of its President, Brain Monaghan,
which was not a sur-reply brief. Even though Carbonite, through its stated
evidence, has shown that Overaa did seek to obtain some coal for the
Sacramento project from a Pennsylvania company and that it purchased coal
from Unifilt, neither the Monaghan Affidavit nor Overaa’s discovery responses
would have changed the court’s analysis in its November 7, 2018
Memorandum since this evidence merely referenced the March 2016 Unifilt
purchase. As discussed above, the Unifilt purchase does not establish that
Carbonite’s claims against Overaa arise out of or relate to Overaa’s activities
in Pennsylvania. As mentioned, Carbonite’s claims in its complaint allege that
Overaa owes it money for the 629 tons of anthracite coal it supplied in August
of 2015 and was used for the Sacramento project. Thus, the fact that Overaa
later contacted Unifilt in March of 2016 to get 52 tons of coal for the project
does not establish that Overaa’s contacts with Pennsylvania are material to

                                      6
Carbonite’s claim. See O'Connor v. Sandy Lane Hotel Co., 496 F.3d 312, 317
(3d Cir. 2007) (“[A] plaintiff's claims must ‘arise out of or relate to’ a
defendant’s forum contacts”).
      Thus, Carbonite’s motion for reconsideration will be denied insofar as
it seeks the court to vacate its November 7, 2018 Order granting Overaa’s
motion to dismiss for lack of personal jurisdiction.
      Finally, Carbonite points out that in its opposition brief to Overaa’s
motion to dismiss, (Doc. 19 at 34), it requested that the court transfer this
case to the District Court for the Northern District of California if the court was
going to grant Overaa’s motion to dismiss. Carbonite now requests, as
alternative relief in its motion for reconsideration, that the court amend its
November 7, 2018 Order and transfer this case to the Northern District of
California, pursuant to 28 U.S.C. §1404(a) or §1406(a), since it states that the
statute of limitations period for restitution in California is three years and its
claim will be lost despite the fact that Overaa “has been unjustly enriched by
retaining and using all of Plaintiff Carbonite’s 629 tons of anthracite coal and
refusing to pay for the same.”
      “A District Court is granted discretion to sua sponte transfer cases by
28 U.S.C. §1404(a), which provides in relevant part that ‘[f]or the convenience
of parties and witnesses, in the interest of justice, a district court may transfer
any civil action to any other district or division where it might have been
brought.’” Wright v. Pa. DOC, 2015 WL 401685, *2 (W.D.Pa. Jan. 28, 2015)
(citations omitted). Section 1406(a) provides “[t]he district court of a district in

                                         7
which is filed a case laying venue in the wrong division or district shall
dismiss, or if it be in the interest of justice, transfer such case to any district
or division in which it could have been brought.” “Section 1406, ..., applies
where the original venue is improper and provides for either transfer or
dismissal of the case.” Jumara v. State Farm Ins. Co ., 55 F.3d 873, 878 (3d
Cir. 1995).
      “Section 1404(a) transfers are discretionary determinations made for the
convenience of the parties and presuppose that the court has jurisdiction and
that the case has been brought in the correct forum.” Lafferty v. St. Riel, 495
F.3d 72, 76 (3d Cir. 2007)(citing Jumara v. State Farm Ins. Co ., 55 F.3d 873,
878 (3d Cir. 1995)). Thus, §1404(a) does not apply in this case since the
court does not have jurisdiction and the case was not brought in the correct
forum. Rather, §1406(a) would apply since Carbonite filed suit in an improper
forum. Id. at 77. As such, “district courts are required either to dismiss or
transfer to a proper forum.” Id. (citation omitted). “The decision whether to
transfer under §1406(a) is in the sound discretion of the district court.”
Lafferty, 495 F.3d at 75 n. 3. Further, a transfer under §1406(a) “does not
require the same consideration of factors as transfer under §1404(a) for forum
non conveniens.” Prominent GmbH v. Prominent Systems, Inc., 2017 WL
1316362, *19 (W.D.Pa. April 10, 2017) (citation omitted).
      In Lafferty, 495 F.3d at 81, the Third Circuit held that “the transferee
forum’s limitations statute applies and the date of the initial filing in the
improper forum counts as the date of the filing in the transferee forum for

                                        8
limitations purposes when the case is transferred rather than dismissed under
§1406(a).” As the Third Circuit in Lafferty, 495 F.3d at 82-83, explained:

      When a judge elects to transfer rather than dismiss a case filed
      in an improper forum, he elects to allow parties to preserve their
      claim “in the interest of justice.” Thus, when cases, timely filed in
      an improper forum within the limitations periods of the transferor
      and transferee forums, are transferred rather than dismissed
      pursuant to §1406(a), the date of filing is the initial filing date in
      the transferor forum, even if the case is not docketed in the new
      forum until after the limitations period there has run.
      The date of Carbonite’s initial filing of its compliant in this district is June
19, 2018, and this date appears to be within the 3-year statute of limitations
period for restitution in California if Carbonite’s claims against Overaa arose
in August of 2015. California law, CCP §338(d), “provides a three-year statute
of limitations for “[a]n action for relief on the ground of fraud or mistake.” Boon
Rawd Trading Intern. Co., Ltd. v. Paleewong Trading Co., Inc., 688 F.Supp.2d
940, 955 (N.D.Ca. 2010). A claim for unjust enrichment is not a cause of
action under California law. Id. at 956. Rather, unjust enrichment is
“synonymous with restitution” and “is properly pled as a claim for a contract
implied-in-law.” Id. Thus, Carbonite’s complaint improperly filed in this district
may have been filed within the California’s limitations period and may be
timely if this case is transferred to Northern District of California.3
       “In considering whether the interests of justice require transfer rather
than dismissal, the courts have considered several factors, such as whether:

      3
      The court notes that the statute of limitations issue under California law
is a matter District Court for the Northern District of California to decide.

                                         9
(1) dismissal would result in a procedural bar to filing a new law suit (i.e.,
statute of limitations issue); (2) transfer would be more economical or
efficient; (3) the parties were represented by experienced litigators; and (4)
the defendant has mislead plaintiff on the facts relevant to venue.” Prominent
GmbH, 2017 WL 1316362, *20 (citing TJF Assocs., LLC v. Kenneth J.
Rotman & Allianex, LLC, 2005 WL 1458753, at *8 (E.D.Pa. June 17, 2005)
(“transfer in lieu of dismissal is appropriate when dismissal will penalize the
plaintiff by subjecting it to ‘justice-defeating technicalities,’ such as the
impending expiry of a statues of limitations.”)). Sufficient factors are present
in this case to warrant a transfer.
      Thus, in the interest of justice, the court will grant Carbonite’s motion for
reconsideration to the extent that it requests the court to transfer this case,
and the court will amend its November 17, 2018 Order and transfer this case
to the District Court for the Northern District of California. See Lafferty, 495
F.3d at 77 (under §1406(a), “district courts are required either to dismiss or
transfer to a proper forum.” (citing Goldlawr, Inc. v. Heiman, 369 U.S. 463,
465–66, 82 S.Ct. 913 (1962) (emphasizing that federal district courts may
transfer—rather than dismiss—cases that plaintiffs initially brought in an
improper forum, regardless whether they otherwise have personal
jurisdiction));Prominent GmbH, 2017 WL 1316362, *19 (“Courts have allowed
a transfer under Section 1406(a), in the interest of justice, when suit is filed
in a district in which venue is improper or personal jurisdiction is lacking, or
both.).

                                       10
III.      CONCLUSION
          For        the       reasons            discussed              above,   Carbonite’s   motion   for
reconsideration, (Doc. 29), seeking the court to set aside its November 17,
2018 Order, (Doc. 28), granting Overaa’s motion to dismiss, (Doc. 12),
Carbonite’s complaint, (Doc. 1), for lack of personal jurisdiction is DENIED.
Carbonite’s motion for reconsideration to the extent that it requests the court
to rescind its dismissal of the case and to transfer this case to the District
Court for the Northern District of California is GRANTED. An appropriate
order shall follow.




                                                                     s/ Malachy E. Mannion
                                                                     MALACHY E. MANNION
                                                                     United States District Judge


Date: January 4, 2019
O:\Mannion\shared\MEMORANDA - DJ\CIVIL MEMORANDA\2018 MEMORANDA\18-1238-02.wpd




                                                                  11
